Opinion by
Cline, J.
It was stipulated that the merchandise and issues herein are similar in all material respects to those involved in United States v. Somerset (33 C. C. P. A. 138, C. A. D. 328), and that a quantity of liquor amounting to 10 percent or more of the total contents of certain cases was lost in transit from the port of exportation to the port of destination due to breakage. In accordance therewith it was held that an allowance should have been made for the ■loss appearing upon the inspectors’ returns as verified by the affidavits of the importers. The protests were sustained to this extent.